DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 11/19/19.  These drawings are accepted by the examiner.
Claim Objections
Claims 2, 8-10, 12, 17-30, 34-37, 42, 43, and 45-48 are objected to because of the following informalities: 
In Line 1 of each of each Claims 2, 18, 20, 29, and 34-36, and in Line 2 of Claims 8-10, 12, 17, 19, 21, 23-25, 28, 30, 37, 42, 43, 45, 46, and 48, change “comprising” to --further comprising-- for clarity and antecedent agreement.
In Claim 30, add a comma after the term “volumes” in Line 2, and add a comma after the term “volume” in Line 4, for grammatical accuracy and clarity.
In Claim 36, amend the claim as follows to clarify that radiation leakage is not intentionally created, but that the location of abutment is placed to minimize existing, unavoidable leakage: “further comprising protecting non-target volumes from unnecessary radiation exposure by selecting a location of abutment of each of one or more sets of abutting, movable leaves such that any radiation leakage fromonly to a target volume.” [The term “only” could be replaced with “preferentially” or other appropriate terminology.]
Claims 22, 26, 27, and 47 are objected to based on their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 9, the claim recites a “second” optimization, wherein there is no first optimization recited to provide antecedent basis for this limitation in the claim. (Perhaps Claim 9 should depend from Claim 8 instead of Claim 3?)
With respect to Claim 21, Line 2 recites “each selected target volume”, wherein there in insufficient antecedent basis for selected volumes in the claim. (Perhaps Claim 21 should depend from Claim 2 instead of Claim 3?)
With respect to Claim 22, the claim recites “the quota”, wherein there in insufficient antecedent basis for this limitation in the claim. 
Claims 23-29 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 21, 23, 24, 26, 27, 31-37 , 42, 44-47, and 49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Ollila, et al. (US 2018/0154179 A1). 
With respect to Claims 1 and 49, Ollila teaches a method for radiation treatment planning (Abstract and throughout disclosure), and a non-transitory computer readable medium carrying machine readable instructions executable by a data processor (560, 562, 2000), the machine-readable instructions, when executed, operative to cause the data processor to perform the method (Paragraphs 46 and 149), the method comprising:
for a plurality of target volumes each associated with a prescribed dose, determining shaping of an aperture (415) for delivery of radiation from a radiation source (30) at positions along a trajectory, the shaping selected to conform with boundaries of projections of the target volumes in a beam’s eye view (BEV) (Paragraphs 40-45, 51, 52, and 136-140); and,
for one or more of the target volumes determining the shaping with reference to the target volume for some portions of the trajectory and determining the shaping without reference to the target volume for other portions of the trajectory (e.g., masked and interstitial portions, Paragraphs 72-77, 82, 86-91, and 136-141).
With respect to Claim 2, Ollila further teaches selecting one or more of the target volumes for which the corresponding prescribed dose is less than a maximum of the prescribed doses, and, for each selected target volume, determining the shaping without reference to the selected target volume for some portions of the trajectory (Paragraphs 86-95).
With respect to Claim 3, Ollila further teaches that determining the shaping comprises determining the shaping of the aperture for each of a plurality of control points spaced apart along the trajectory (Paragraphs 92, 102, 103, 107, and 112).
With respect to Claim 4, Ollila further teaches that the prescribed doses are not all equal and the shaping of the aperture for all of the control points takes into account the target volume or target volumes associated with a highest one of the prescribed doses (Paragraphs 86-97).
With respect to Claim 5, Ollila further teaches that the prescribed doses are not all equal and the shaping of the aperture for at least some of the control points does not take into account the target volume or target volumes associated with a highest one of the prescribed doses (Paragraphs 86-97).
With respect to Claim 11, Ollila further teaches that, for each of the control points the method comprises determining a configuration of movable elements of a beam shaper that fits the boundaries of the projections of the target volumes in the BEV (Paragraphs 95-98 and 136-146).
With respect to Claim 21, Ollila further teaches, for each selected target volume, identifying a set of the control points for which the shaping will be performed without reference to the selected target volume (Paragraphs 72-77, 82, 86-91, 102, 103, 107, and 136-141).
With respect to Claim 23, Ollila further teaches selecting the control points to be included in the set based on one or more of the following factors: whether the projection of the target volume overlaps with projections of one or more other ones of the target volumes in the BEV for certain control points; whether the projection of the target volume overlaps with, or is close to, projections of one or more OARs for certain control points; whether the configuration of the target volumes is such that for the BEV of certain control points a beam shaper being used cannot be readily configured to conform to boundaries of the projections of the target volumes (Paragraphs 72-77, 82, 86-91, 102, 103, 107, and 136-141).
With respect to Claims 24, 26, and 27, Ollila further teaches eliminating from consideration for inclusion in the set for a target volume those control points in which the projection of the target volume overlaps with a projection of another one of the target volumes, that identifying the set of control points excludes from the set control points for which the projection of the selected target volume in the BEV overlaps with the projection of another target volume, and that identifying the set of control points comprises identifying control points for which the projection of the selected target volume in the BEV overlaps with the projection of an organ at risk (OAR) (Paragraphs 72-77, 82, 86-91, 102, 103, 107, and 136-141).
With respect to Claims 31 and 32, Ollila further teaches the beam shaper comprises a multileaf collimator (330), wherein the beam shaper configuration comprises both positions of leaves (332) of the multileaf collimator and an angle of rotation of the multileaf collimator (Paragraphs 42-43).
With respect to Claim 33, Ollila further teaches the multileaf collimator comprises first and second banks of movable leaves (Paragraphs 42-43), and the method comprises positioning one of the movable leaves of the first bank of movable leaves to abut a corresponding one of the movable leaves of the second bank of movable leaves (Paragraphs 42, 43, 50-52, and 136-141).
With respect to Claims 34-37, Ollila further teaches optimizing locations of abutment of the abutting movable leaves by specifying locations of abutment of one or more sets of abutting movable leaves at adjacent control points, so as to direct any radiation leakage to a target volume and not an organ at risk (Paragraphs 42, 43, 50-52, and 136-141).
With respect to Claim 42, Ollila further teaches receiving, by way of a user interface, commands which include one or more of: selecting one or more control points for which determining the shaping is required to be performed with reference to one or more of the target volumes; assigning to one or more control points one or more penalty values which cause a blink assignment algorithm to favor or disfavor allowing determining the shaping for the control point without reference to the target volume for one or more of the target volumes; manually causing the shaping to be determined without reference to a specific one of the target volumes for specific control points; and moving one or more of the control points on the trajectory (Paragraphs 72-77, 82, 86-91, 102, 103, 107, and 136-141).
With respect to Claim 44, Ollila further teaches that the trajectory comprises motion of a patient (via couch, 540) and motion of a radiation source (Paragraphs 29-35, 44-46, and 136-141).
With respect to Claim 45, Ollila further teaches optimizing distribution of monitor units along the trajectory (Paragraphs 29 and 136-141).
With respect to Claim 46 and 47, Ollila further teaches performing an optimization of one more of: for each of the target volumes for which parts of the trajectory is the target volume taken into consideration in the shaping or not taken into consideration in the shaping; for each of the target volumes, for what proportion of the trajectory is the target volume taken into consideration in the shaping; how monitor units are distributed along the trajectory; how the beam shaper is configured at points along the trajectory and that performing the optimization comprises executing a simulated annealing algorithm (Paragraphs 72-77, 82, 86-91, 102, 103, 107, and 136-141).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F from 11a-4p EST. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        09/10/2021